Per Curiam :
The record contains exceptions which we think require a reversal of the judgment. The defendant should have been permitted to show that the plaintiff was working at his own trade, independently of any employment by the defendant’s testator, during the time that he claims to have been employed by said testator. The defendant should also have been permitted to show that after the rendition of the services sued for other: services were performed and a bill rendered for the same which did not include any charge for the services sued for. Ho objection was made, to the testimony offered on this head on the ground that the bill was the best evidence, but' the objection was made on the ground that the testimony was irrelevant and immaterial. An objection that the bill itself was the best .evidence, might have been obviated by the production of the bill.
Jenics, Hooker, Gaynor, Rich g,nd Miller, JJ.; concurred.
Judgment and order reversed and new trial granted, costs to abide the event.